DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 08/05/2022. Claims 1-6, 8-20 are pending in the application and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The response filed on 08/05/2022 has been correspondingly accepted and considered in this Office Action. Claims 1-6, 8-20 have been examined. Claim 7 has been cancelled. Applicant’s amendments to claim 1, 8 and 15 have been noted. Applicant’s amendment to the Applicant’s Specification [0044] has been noted.

Response to Arguments
Applicant's arguments filed 08/05/2022  have been fully considered as follows:
Applicant’s arguments with respect to claim 1 in pg. 8  state that
“The Office Action points to column 8, lines 14-21 of Audhkhasi as teaching determining if the speaking rate is within a threshold range… above-cited portion discusses calculating a fluency score and using the fluency score to evaluate the fluency of an individual in a language. This is completely unrelated to calculating a speaking rate or determining that the speaking rate falls outside a threshold.”
	
Applicant’s arguments above with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s further arguments with respect to claim 1 in pg. 9 state that
“Kurihara states “[t]o help presenters improve their skills, we decided to alert them when their current speaking rate exceeds a predefined threshold.” Kurihara, p. 360. This does suggest that a predefined threshold is used to determine if the speaking rate exceeds the threshold. However, Kurihara is silent as to how the predefined threshold is calculated.”

	Applicant’s arguments above with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim 8 and 15 in pg. 9 state that
“Shangavi simply broadly mentions the use of Microsoft Cognitive Service in identifying filler words. There is nothing in the cited portion or anywhere else in Shangavi that teaches or suggests that Microsoft Cognitive Service “detects the utterance of the filler phrases by examining the text, contextual data and grammar to identify a phrase that is not required for the text ”
	
Applicant’s arguments above with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the art rejection(s) of the remainder of dependent claims are rejected under 35 U.S.C 103, in case said claims are correspondingly discussed and/or argued for at least the same rationale presented in Remarks filed 08/05/2022, Examiner respectfully notes as follows. For completeness, should the mentioned claims be likewise traversed for similar reasons to independent claims 1, 8 and 15 correspondingly, Examiner respectfully directs Applicant to the same previous supra reasons provided in the response directed towards claims 1, 8 and 15 correspondingly discussed above. For at least the same supra provided reasons, Examiner likewise respectfully disagrees, and Applicant's arguments have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Audhkhasi et. al, US Patent 8,457,967 in view of Monge, US Patent Application Publication 2020/0135050 (cited in IDS) .
Regarding claim 1, Audhkhasi teaches a data processing system comprising: a processor; and a memory in communication with the processor, the memory comprising executable instructions that, when executed by the processor, cause the data processing system to perform functions of (see Audhkhasi, Fig. 4 , 401, 407, 409): receiving a transcript for the audio data, the transcript including a plurality of words spoken during the speech rehearsal session (see Audhkhasi, col. 4, lines 52-55 teaches in block 307 the recording is passed through a standard Automatic Speech Recognition (ASR) system to obtain the word-level hypothesis); determining a number of syllables in each of the plurality of words (see Audhkhasi Col. 5 lines 11-13 Block 311 involves developing lexical features from the speech sample, for example, the phone level hypotheses and word level hypotheses; interpreted as number of syllables in each of the words); calculating a speaking rate based at least in part on the number of syllables (see Audhkhasi, col. 6 lines 5-6, Upon completing 311 the method proceeds to 313 to compute the rate of speech for the speaker); and receiving audio data from a speech rehearsal session (see Audhkhasi, col. 2, lines 9-10, teaches gathering a speech sample from the person to be evaluated; col. 4, lines 30-32 the speaker may speak into a microphone suitable for recording voice or other audio). However, Audhkhasi fails to teach comparing the speaking rate to a normal speaking rate of a user who is utilizing the speech rehearsal session to determine that the speaking rate falls outside a normal speaking range for the user, the normal speaking rate being determined based on a history of speaking rates calculated for that user during previous sessions  , enabling display of a notification on a display device in real time, if the speaking rate falls outside the threshold range; receiving audio data from a speech rehearsal session over a network, the speech rehearsal session being performed for a digital presentation. 
However, Monge teachescomparing the speaking rate to a normal speaking rate of a user who is utilizing the speech rehearsal session to determine that the speaking rate falls outside a normal speaking range for the user, the normal speaking rate being determined based on a history of speaking rates calculated for that user during previous sessions  (see Monge, Fig. 5 & [0066]  At 506, speaking performance assessor 64 compares the speaking performance profile 82 of the user 80 to a reference speaking performance profile 86A-C having a set of values that indicate an optimal verbal speaking performance, non-verbal speaking performance, and paralanguage speaking performance for user 80; reference speaking performance profile is interpreted as the history of the user for previous sessions), enabling display of a notification on a display device in real time, if the speaking rate falls outside the threshold range (see Monge, [0066] At 508, speaking performance improvement strategizer 66 generates, based on the comparison, a set of performance improvement strategies 90 for the user 80 and in steps 510-512 the improvement strategizer 66 communicates, responsive to the captured speaking performance associated with the user 80 through an output user interface of the available IoT device 94 A-C during the speaking performance.) receiving audio data from a speech rehearsal session over a network, the speech rehearsal session being performed for a digital presentation (see Monge, Fig. 2 and  [0066], At 502, speaking performance data obtainer 62 captures a set of data 70 representative of a speaking performance associated with a user 80).
Audhkhasi and Monge are considered to be analogous to the claimed invention because they relate to evaluation of speaker’s spoken communications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Audhkhasi on automatically evaluating a person's spoken fluency and providing a score that quantifies the fluency of the speaker with the  recommendations for improving the speaker performance teachings of Monge to enable delivery of real-time internet of things (IoT) feedback to optimize a public speaking performance ( see Monge, [0003]).
	Regarding claim 2, Audhkhasi in view of Monge teach the data processing system of claim 1.  Audhkhasi further teaches wherein the transcript includes metadata from which a time period for a duration of the audio data may be calculated (see Audhkhasi, Col 6 lines 7-12 Once the ASR processing is complete the rate of speech can be determined. The rate of speech calculation is based on transcript of lexical features resulting from the ASR processing. The duration of the phones may be used to compute rate of speech).
	Regarding claim 3, Audhkhasi in view of Monge teach the data processing system of claim 2.  Audhkhasi further teaches wherein the speaking rate is calculated based at least in part on the time period (see Audhkhasi, col. 6 lines 5-6, Upon completing 311 the method proceeds to 313 to compute the rate of speech for the speaker).
Regarding claim 4, Audhkhasi in view of Monge teach the data processing system of claim 1.  Audhkhasi further teaches wherein the number of syllables is determined by detecting a number of syllable nuclei in the plurality of words (see Audhkhasi, Col 5, lines 25-40 The "Repetition" form of disfluency can be located by detecting instances of closely occurring N-grams, that is, the closely-occurring exact and inexact repeat N-grams. An N-gram is said to be closely-occurring if the distance between consecutive occurrences of a N-gram is less than W words, where W is a predefined variable. The optimal value of the variable W can be learned from training data or other empirical results. A typical range for the variable W is 1 to 5 words although it could be different for different training datasets or domains; N-gram interpreted as syllable nuclei).
Regarding claim 5, Audhkhasi in view of Monge teach the data processing system of claim 4. Audhkhasi further teaches the syllable nuclei is detected by examining a plurality of parameters of the audio data, the plurality of parameters including pitch and intensity. However, Shangavi teaches the syllable nuclei is detected by examining a plurality of parameters of the audio data, the plurality of parameters including pitch and intensity (see Audhkhasi et. al, US 8457967 ,Col 6, lines 12-18 , col 7, lines 18-23 Block 315 involves hypothesizing the disfluency characteristics from the speaker's speech sample. insertions of filled-pauses like "ahh", "umm" and/or vowel-extensions like "theee", Another filled pause occurs when the speaker extends the vowels in a word (e.g., "theeee"--that is, extending "the" to sound like "thuuuuh"). Various embodiments disclosed herein rely on a novel formant-based filled-pause detection that is based on the observation that the shape of the vocal tract and hence the characteristics of the speech production filter vary very little over the duration of the filled-pause or that of the extended vowels. This results in minimal temporal variations in the resonances of the filter which are also called the formants (28) In block 317 prosodic features are used to evaluate hypothesized disfluency characteristics. For example, prosodic features may be used to disambiguate whether a likely discourse marker or other disfluency characteristic is a contributing part of the sentence, or simply contributes to disfluency).
Regarding claim 6, Audhkhasi in view of Monge teach the data processing system of claim 5.  Audhkhasi further teaches determine an utterance time based on the audio data ( see Audhkhasi, col 6 lines 5-12 teaches determining the speaking rate based on audio data); calculate the speaking rate based at least in part on the number syllable nuclei and the utterance time (see Audhkhasi, col 6 lines 5-12 Upon completing 311 the method proceeds to 313 to compute the rate of speech for the speaker. Once the ASR processing is complete the rate of speech can be determined. The rate of speech calculation is based on transcript of lexical features resulting from the ASR processing. The duration of the phones may be used to compute rate of speech. Once rate of speech has been determined the method proceeds to 313).  
Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Audhkhasi et. al, US Patent 8,457,967 in view of Gupta et. al. US Patent Application Publication 2016/0049094. 
Regarding claim 8, Audhkhasi teaches a data processing system comprising: a processor; and a memory in communication with the processor, the memory comprising executable instructions that, when executed by the processor, cause the data processing system to perform functions of (see Audhkhasi, Fig. 4 , 401, 407, 409): receiving audio data from a speech rehearsal session over a network (see Audhkhasi, col. 2, lines 9-10,  part of the process involves gathering a speech sample from the person to be evaluated, by having the person speak, ad hoc, on a given topic, or by engaging the person in a conversation, or by recording a live conversation of the person); receiving a transcript for the audio data, the transcript including a plurality of words spoken during the speech rehearsal session (see Audhkhasi, col. 4, lines 52-55 teaches in block 307 the recording is passed through a standard Automatic Speech Recognition (ASR) system to obtain the word-level hypothesis); detecting utterance of a filler phrase or sound during the speech rehearsal session using at least in part a machine learning model trained for identifying filler phrases and sounds in a text (see Audhkhasi col. 4 lines 61-67, In block 307 the recording is passed through a standard Automatic Speech Recognition (ASR) system. Once the initial speech recognition processing is complete in 307 the method proceeds to 309. In block 309 the prosodic features of the speech sample are calculated. The prosodic features of interest generally include filled-pause and amount of silence based features. The filled-pauses features may be detected using measures based on the stability of the formants of the speech signal; filled-pause and silence is interpreted as filler sound, ASR system the machine learning model ); upon detecting the utterance of the filler phrase or sound, enabling real time display of a notification on a display device (see Audhkhasi, col. 8, lines 47-50, col 8 lines 62-65 The feedback may be formatted to display the speaker's detrimental language characteristics in the order in which they contribute towards the speaker's disfluency). However, Audhkhasi fails to teach wherein the machine learning model detects detecting the utterance of the filler phrases by examining the text, contextual data and grammar to identify phrases that are not required for the text 
However, Gupta teaches wherein the machine learning model detects detecting the utterance of the filler phrases by examining the text, contextual data and grammar to identify phrases that are not required for the text see Gupta, [0083] Each analysis engine 150-158 of speech analysis engine 110 outputs features as user 10 performs a presentation. When a presentation feature is detected, such as a pause in speaking, usage of a certain word, or a break in eye contact, a result signal is generated by a respective analysis engine 150-158). 4Application No.: 16/560,783 Attorney Docket No. 407043-US-NP/170101-413phrases that are not required for the text is done based on at least one of the transcript of the audio data or the audio data.    
Audhkhasi and Gupta are considered to be analogous to the claimed invention because they relate to evaluation of speaker’s spoken communications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Audhkhasi on automatically evaluating a person's spoken fluency and providing a score that quantifies the fluency of the speaker with the  public speaking training with simulated crowd environment teachings of Gupta to improve the current presentation and public speaking training solutions ( see Gupta, [0007]).
Regarding claim 9, Audhkhasi in view of Gupta teach the data processing system of claim 8. Audhkhasi further teaches wherein detecting the utterance of the filler phrase or sound based on the audio data includes examining parameters of the audio data including pitch or intensity (see Audhkhasi, col 7 lines 49-53 In block 317 prosodic features are used to evaluate hypothesized disfluency characteristics. For example, prosodic features may be used to disambiguate whether a likely discourse marker or other disfluency characteristic is a contributing part of the sentence, or simply contributes to disfluency ;  col 6 lines 12-20 Block 315 involves hypothesizing the disfluency characteristics from the speaker's speech sample. Some of the examples of disfluency characteristics are: (a) unnaturally long and/or frequent silent pauses (i.e., silences) in the speech signal, (b) insertions of filled-pauses like "ahh", "umm" and/or vowel-extensions like "theee", (c) frequent use of a word/phrase during the speaker's turn (e.g., "basically", "you know"), (d) frequent and closely occurring repetitions of exact and/or in-exact N-grams, and (e) a combination of two or more of the above characteristics).
Regarding claim 10, Audhkhasi in view of Gupta teach the data processing system of claim 9.  Audhkhasi further teaches detecting the utterance of the filler phrase or sound includes examining parameters of the audio data including pitch, intensity, or frequency using a deep neural network (Audhkhasi et. al, US 8457967  col 7 lines 49-53 In block 317 prosodic features are used to evaluate hypothesized disfluency characteristics. For example, prosodic features may be used to disambiguate whether a likely discourse marker or other disfluency characteristic is a contributing part of the sentence, or simply contributes to disfluency     col 6 lines 12-20 Block 315 involves hypothesizing the disfluency characteristics from the speaker's speech sample. Some of the examples of disfluency characteristics are: (a) unnaturally long and/or frequent silent pauses (i.e., silences) in the speech signal, (b) insertions of filled-pauses like "ahh", "umm" and/or vowel-extensions like "theee", (c) frequent use of a word/phrase during the speaker's turn (e.g., "basically", "you know"), (d) frequent and closely occurring repetitions of exact and/or in-exact N-grams, and (e) a combination of two or more of the above characteristics).
Regarding claim 11, Audhkhasi in view of Gupta teach the data processing system of claim 8. Audhkhasi further teaches wherein the machine learning model is a natural language processing model utilized to identify if a word is part of a phrase or sentence (see Audhkhasi, col. 5 lines 11-17, Block 311 involves developing lexical features from the speech sample, for example, the phone level hypotheses and word level hypotheses. The ASR system may use a neural network to classify features into phonetic-based categories at each frame. Typically, ASR involves performing a Viterbi search to match the neural network output scores to target words assumed to be in the input speech in order to determine the word that was most likely uttered).
Regarding claim 12, Audhkhasi in view of Gupta teach the data processing system of claim 8. Audhkhasi further teaches wherein the executable instructions, when executed by the processor, further cause the data processing system to detect disfluency during the speech rehearsal session based at least in part on the audio data (see Audhkhasi, col 6 lines 12-20 Block 315 involves hypothesizing the disfluency characteristics from the speaker's speech sample. Some of the examples of disfluency characteristics are: (a) unnaturally long and/or frequent silent pauses (i.e., silences) in the speech signal, (b) insertions of filled-pauses like "ahh", "umm" and/or vowel-extensions like "theee", (c) frequent use of a word/phrase during the speaker's turn (e.g., "basically", "you know"), (d) frequent and closely occurring repetitions of exact and/or in-exact N-grams, and (e) a combination of two or more of the above characteristics ).
Regarding claim 13, Audhkhasi in view of Gupta teach the data processing system of claim 12. Audhkhasi further teaches wherein detecting disfluency includes detecting an inflection point (see Audhkhasi, col 7 lines 49-53 In block 317 prosodic features are used to evaluate hypothesized disfluency characteristics. For example, prosodic features may be used to disambiguate whether a likely discourse marker or other disfluency characteristic is a contributing part of the sentence, or simply contributes to disfluency; interpreted to detecting inflection point).
Regarding claim 14, Audhkhasi in view of Gupta teach the data processing system of claim 12. Audhkhasi further teaches wherein the notification includes a notice about the detected disfluency (see Audhkhasi, col. 8, lines 47-50, col 8 lines 62-65 The feedback may be formatted to display the speaker's detrimental language characteristics in the order in which they contribute towards the speaker's disfluency).
Regarding claim 15, Audhkhasi teaches method for providing speech rehearsal assistant during a presentation rehearsal comprising: receiving audio data from a speech rehearsal session over a network (see Audhkhasi, col. 2, lines 9-10,  part of the process involves gathering a speech sample from the person to be evaluated, by having the person speak, ad hoc, on a given topic, or by engaging the person in a conversation, or by recording a live conversation of the person); receiving a transcript for the audio data, the transcript including a plurality of words spoken during the speech rehearsal session (see Audhkhasi, col. 4, lines 52-55 teaches in block 307 the recording is passed through a standard Automatic Speech Recognition (ASR) system to obtain the word-level hypothesis); calculating a real time speaking rate for the speech rehearsal session (see Audhkhasi, col. 6 lines 5-6, Upon completing 311 the method proceeds to 313 to compute the rate of speech for the speaker); determining if the speaking rate is within a threshold range (see Audhkhasi, col. 8, lines 14-21 The fluency score serves as a simple guideline for evaluating the fluency of an individual. It may be used for various purposes, including for example, to gauge the speaker's progress in mastering a new language, in the evaluation process of an employee, to help the speaker improve his/her language skills, to help make a decision in the hiring process, or other such purposes relating to one's mastery of spoken language skills; fluency score in the evaluation process is interpreted as speaking rate within a threshold range); detecting utterance of a filler phrase or sound during the speech rehearsal session using at least in part a machine learning model trained for identifying filler phrases and sounds in a text (see Audhkhasi col. 4 lines 61-67, In block 307 the recording is passed through a standard Automatic Speech Recognition (ASR) system. Once the initial speech recognition processing is complete in 307 the method proceeds to 309. In block 309 the prosodic features of the speech sample are calculated. The prosodic features of interest generally include filled-pause and amount of silence based features. The filled-pauses features may be detected using measures based on the stability of the formants of the speech signal; filled-pause and silence is interpreted as filler sound, ASR system the machine learning model ); upon at least one of determining the speaking rate falls outside the threshold range or detecting the utterance of the filler phrase or sound, enabling real time display of a notification on a display device (see Audhkhasi, col. 8, lines 47-50, col 8 lines 62-65 The feedback may be formatted to display the speaker's detrimental language characteristics in the order in which they contribute towards the speaker's disfluency). However, Audhkhasi fails to teach wherein the machine learning model detects the utterance of the filler phrase by examining the text, contextual data and grammar to identify a phrase that is not required for the text.  
However, Gupta teaches wherein the machine learning model detects the utterance of the filler phrase by examining the text, contextual data and grammar to identify a phrase that is not required for the text(see Gupta, [0083] Each analysis engine 150-158 of speech analysis engine 110 outputs features as user 10 performs a presentation. When a presentation feature is detected, such as a pause in speaking, usage of a certain word, or a break in eye contact, a result signal is generated by a respective analysis engine 150-158). 4Application No.: 16/560,783 Attorney Docket No. 407043-US-NP/170101-413phrases that are not required for the text is done based on at least one of the transcript of the audio data or the audio data.    
Audhkhasi and Gupta are considered to be analogous to the claimed invention because they relate to evaluation of speaker’s spoken communications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Audhkhasi on automatically evaluating a person's spoken fluency and providing a score that quantifies the fluency of the speaker with the  public speaking training with simulated crowd environment teachings of Gupta to improve the current presentation and public speaking training solutions ( see Gupta, [0007]).
Regarding claim 16, Audhkhasi in view of Gupta teach method of claim 15. Audhkhasi further teaches wherein the transcript includes metadata from which a time period for a duration of the audio data may be calculated and the speaking rate is calculated based at least in part on the time period (see Audhkhasi, Col 6 lines 7-12 Once the ASR processing is complete the rate of speech can be determined. The rate of speech calculation is based on transcript of lexical features resulting from the ASR processing. The duration of the phones may be used to compute rate of speech).
Regarding claim 17, Audhkhasi in view of Gupta teach method of claim 15. Audhkhasi further teaches wherein the speaking rate is calculated based in part on a number of syllables detected in the plurality of words (see Audhkhasi, col 5 lines 10-20 Block 311 involves developing lexical features from the speech sample, for example, the phone level hypotheses and word level hypotheses. The ASR system may use a neural network to classify features into phonetic-based categories at each frame. Typically, ASR involves performing a Viterbi search to match the neural network output scores to target words assumed to be in the input speech in order to determine the word that was most likely uttered ).
Regarding claim 18, Audhkhasi in view of Gupta teach the data processing system of claim 17.  Audhkhasi further teaches wherein the number of syllables is determined by detecting a number of syllable nuclei in the plurality of words (see Audhkhasi, Col 5, lines 25-40 The "Repetition" form of disfluency can be located by detecting instances of closely occurring N-grams, that is, the closely-occurring exact and inexact repeat N-grams. An N-gram is said to be closely-occurring if the distance between consecutive occurrences of a N-gram is less than W words, where W is a predefined variable. The optimal value of the variable W can be learned from training data or other empirical results. A typical range for the variable W is 1 to 5 words although it could be different for different training datasets or domains; N-gram interpreted as syllable nuclei).
Regarding claim 19, Audhkhasi in view of Gupta teach the data processing system of claim 15.  Audhkhasi further teaches detecting the utterance of the filler phrase or sound includes examining parameters of the audio data including pitch, intensity, or frequency using a deep neural network (Audhkhasi et. al, US 8457967  col 7 lines 49-53 In block 317 prosodic features are used to evaluate hypothesized disfluency characteristics. For example, prosodic features may be used to disambiguate whether a likely discourse marker or other disfluency characteristic is a contributing part of the sentence, or simply contributes to disfluency     col 6 lines 12-20 Block 315 involves hypothesizing the disfluency characteristics from the speaker's speech sample. Some of the examples of disfluency characteristics are: (a) unnaturally long and/or frequent silent pauses (i.e., silences) in the speech signal, (b) insertions of filled-pauses like "ahh", "umm" and/or vowel-extensions like "theee", (c) frequent use of a word/phrase during the speaker's turn (e.g., "basically", "you know"), (d) frequent and closely occurring repetitions of exact and/or in-exact N-grams, and (e) a combination of two or more of the above characteristics).
Regarding claim 20, Audhkhasi in view of Gupta teach the data processing system of claim 15. Audhkhasi further teaches detecting disfluency during the speech rehearsal session based at least in part on the audio data (see Audhkhasi, col 6 lines 12-20 Block 315 involves hypothesizing the disfluency characteristics from the speaker's speech sample. Some of the examples of disfluency characteristics are: (a) unnaturally long and/or frequent silent pauses (i.e., silences) in the speech signal, (b) insertions of filled-pauses like "ahh", "umm" and/or vowel-extensions like "theee", (c) frequent use of a word/phrase during the speaker's turn (e.g., "basically", "you know"), (d) frequent and closely occurring repetitions of exact and/or in-exact N-grams, and (e) a combination of two or more of the above characteristics ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bassemir, US Patent 9,792,908, teaches analysis engine to generate new tools and services by training the analysis engine for generating the analysis report according to the selected speech delivery analysis criteria (see Bassemir, Fig. 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 12:00pm - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656